                    Case 8:21-cv-01166-JLS-KES Document 1 Filed 07/06/21 Page 1 of 4 Page ID #:1



                     1   Joseph M. Wahl (SBN 281920)
                         joseph.wahl@btlaw.com
                     2   BARNES & THORNBURG LLP
                         2029 Century Park East, Suite 300
                     3   Los Angeles, California 90067
                         Telephone: (310) 284-3880
                     4   Facsimile: (310) 284-3894
                     5   Attorneys for Defendant
                         WHIRLPOOL CORPORATION
                     6

                     7

                     8                      UNITED STATES DISTRICT COURT
                     9         CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
                    10

                    11   JOHN RUSSELL,                                Case No. 8:21-cv-01166
                    12                  Plaintiff,                    NOTICE OF INTERESTED
                                                                      PARTIES AND CORPORATE
                    13          v.                                    DISCLOSURE STATEMENT (L.R.
                                                                      7.1-1; FED. R. CIV. P. 7.1)
                    14   WHIRLPOOL CORPORATION, and
                         DOES 1 to 25, Inclusive,
                    15                                                JURY TRIAL DEMANDED
                                        Defendants.
                    16

                    17                                                Complaint Filed: May 14, 2021
                    18
                         ///
                    19
                         ///
                    20
                         ///
                    21
                         ///
                    22
                         ///
                    23
                         ///
                    24
                         ///
                    25
                         ///
                    26
                         ///
                    27
                         ///
                    28
   B ARNES &
T HORNBURG LLP
ATTO RNEY S AT LAW
   LOS A NG EL ES                              NOTICE OF INTERESTED PARTIES (L.R. 7.1-1)
                    Case 8:21-cv-01166-JLS-KES Document 1 Filed 07/06/21 Page 2 of 4 Page ID #:2



                     1                                  NOTICE OF REMOVAL
                     2         Pursuant to 28 U.S.C. §§ 1441 and 1446, Defendant Whirlpool Corporation
                     3   (“Whirlpool”) hereby removes this action filed by John Russell (“Plaintiff”) from
                     4   the Superior Court of the State of California, Orange County, to the United States
                     5   District Court for the Central District of California, on the following grounds:
                     6                                PROCEDURAL HISTORY
                     7         1.      This case is a civil action filed on May 14, 2021, in the Superior Court
                     8   of Orange County, California, styled John Russell v. Whirlpool Corporation, et al.,
                     9   Case No. 30-2021-01201463-CU-PO-CJC. Whirlpool was served with the Summons
                    10   and Complaint on June 14, 2021.
                    11         2.      Removal is timely under 28 U.S.C. § 1446(b). Whirlpool has filed this
                    12   Notice of Removal within thirty (30) days of service of the Summons and Complaint.
                    13         3.      Removal to this Court is proper because the Central District of
                    14   California, Southern Division is the district and division embracing the place (Orange
                    15   County, California) where the action was filed. 28 U.S.C. § 1441(a).
                    16         4.      As required by 28 U.S.C. § 1446(a), Whirlpool has attached to this
                    17   notice “a copy of all process, pleadings, and orders served upon” it. See Exhibit A.
                    18         5.      Upon filing this Notice of Removal, Whirlpool will provide written
                    19   notification to Plaintiff’s counsel and will file a Notice of Filing Notice of Removal
                    20   (attaching a copy of this Notice of Removal) with the Superior Court of Orange
                    21   County.
                    22                            CITIZENSHIP OF THE PARTIES
                    23         6.      Plaintiff, John Russell is an individual who resides at 45 Clermont,
                    24   Newport Coast, California 92657. Therefore, Plaintiff is a citizen of the state of
                    25   California.
                    26         7.      Whirlpool is a corporation organized and existing under the laws of
                    27   Delaware, with its principal place of business in Michigan. Therefore, Whirlpool is
                    28   a citizen of the states of Delaware and Michigan. See Hertz Corp. v. Friend, 559
   B ARNES &
T HORNBURG LLP
ATTO RNEY S AT LAW
                                                                  -1-
   LOS A NG EL ES                  NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. SECTION 1441(b) (DIVERSITY)
                    Case 8:21-cv-01166-JLS-KES Document 1 Filed 07/06/21 Page 3 of 4 Page ID #:3



                     1   U.S. 77, 93 (2010) (holding that a corporation is a citizen of its place of incorporation
                     2   and its “principal place of business,” which is “the actual center of direction, control,
                     3   and coordination” of the corporation’s activities).
                     4         8.       Therefore, Plaintiff and Whirlpool are citizens of different states and
                     5   complete diversity of citizenship for purposes of removal exists.
                     6                JURISDICTION EXISTS PURSUANT TO 28 U.S.C. § 1332
                     7         9.       This Court has jurisdiction over this action under 28 U.S.C. §§ 1332 and
                     8   1446(b) because (1) there is complete diversity of citizenship between Plaintiff and
                     9   Whirlpool , and (2) the amount in controversy exceeds $75,000, exclusive of interest
                    10   and costs.
                    11         10.      As set forth in the immediately preceding section, this case involves
                    12   “citizens of different States.” See 28 U.S.C. § 1441(b).
                    13         11.      Plaintiff seeks damages “in an amount exceeding $200,000.” See Ex.
                    14   A, Plaintiff’s Complaint, at p. 7.
                    15         12.      Thus, the amount in controversy in this matter exceeds $75,000,
                    16   exclusive of interest and costs, as required by 28 U.S.C. § 1332(a).
                    17         13.      Removal of this action is not prohibited by 28 U.S.C. § 1445.
                    18                              TIMELINESS OF REMOVAL
                    19         14.      Whirlpool filed this Notice of Removal within thirty (30) days of the
                    20   date it was served with this removable action, and within the time prescribed for filing
                    21   this Notice of Removal under 28 U.S.C. § 1446.
                    22                                        CONCLUSION
                    23         For the foregoing reasons, Defendant Whirlpool Corporation removes this
                    24   action from the Superior Court of Orange County, California, to the United States
                    25   District Court for the Central District of California, Southern Division.
                    26   ///
                    27   ///
                    28   ///
   B ARNES &
T HORNBURG LLP
ATTO RNEY S AT LAW
                                                                -2-
   LOS A NG EL ES                NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. SECTION 1441(b) (DIVERSITY)
                    Case 8:21-cv-01166-JLS-KES Document 1 Filed 07/06/21 Page 4 of 4 Page ID #:4



                     1                                                  Respectfully submitted,
                     2
                     3   Dated:        July 6, 2021                    BARNES & THORNBURG LLP
                     4
                     5                                                 By: /s/Joseph M. Wahl
                                                                         Joseph M. Wahl
                     6                                                   Attorneys for Defendant
                                                                         WHIRLPOOL CORPORATION
                     7
                     8
                     9
                    10
                    11
                    12
                    13
                    14
                    15
                    16
                    17
                    18
                    19
                    20
                    21
                    22
                    23
                    24
                    25
                    26
                    27
                    28
   B ARNES &
T HORNBURG LLP
ATTO RNEY S AT LAW
                                                                 -3-
   LOS A NG EL ES                 NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. SECTION 1441(b) (DIVERSITY)
